DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-6, 12-13 and 15-19 are pending
Claims 8-11 and 14 are withdrawn from consideration
Claims 4 and 7 are canceled
Claims 15-19 are new
Claims 1, 3, 6, 12 and 13 are currently amended
Claims 1-3, 5-6, 12-13 and 15-19 are rejected

Election/Restrictions
Applicant’s election of Group I in the reply filed on 04/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Furthermore, Applicant has amended non-elected dependent claims 12-13 to now depend on new claim 16, which further depends on elected Group I claim 1.  As a result, claims 12-13 will also be examined along with new claims 15-19.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  FIG. 1 includes a reference character 102, which is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 23 states “a sampling manifold 301” which is not illustrated in any of the drawings.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Paragraph 24 states “a vessel 16” and instead should state “a vessel 116”.  Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  Lines 7-8 states “the microbubbles of ozone into nanobubbles of ozone.” and instead should recite “the microbubbles of ozone absent of air into nanobubbles of ozone absent of air.” to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 1 states “the nanobubbles are” and instead should recite “the nanobubbles of ozone absent of air are” to maintain consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 8 states “nanobubbles of ozone” and instead should recite “nanobubbles of ozone absent of air” to maintain consistent claim language with independent claim 1.  Also, line 10 states “water: and” and instead should include a semi-colon instead to further recite “water; and”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 12-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 1 now recites “the microbubbles absent of air” on lines 4-5, “absent of air” on line 8, and “absent of air” on line 9, which is not explicitly supported or described in the original specification filed on 05/13/2020.  Applicant states/argues on pages 7-8 of the current Remarks section filed on 04/13/2022 specific paragraphs and FIGS for support; however, there is nothing substantive enough or explicitly written or illustrated to show support.  As a result, Applicant did not and does not have possession of the amended claim limitation “absent of air” at the time of filing; therefore, is new matter.  Claims 2-3, 5-6, 12-13 and 15-18 are also rejected since these claims depend and include similar limitations as claim 1.
New dependent claim 18 now recites “molar ratio of ozone to hydrogen peroxide” on lines 1-2.  However, the original specification paragraphs 55-56 recites “molar ratio of H2O2 to ozone” instead.  Examiner suggests amending claim 18 limitation to recite similar language as stated in the original specification filed on 05/13/2020 for proper support.
New independent claim 19 now recites “absent of air” on line 3, which is not explicitly supported or described in the original specification filed on 05/13/2020; therefore, is new matter (see similar reasons/analysis above).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12-13, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the relative motion” on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 3 recites the limitation “causing hydraulic cavitative division” on line 7.  It is unclear whether Applicant is intending to refer to the same ‘causing division’ as recited on line 8 of claim 1, or a different division.
Claim 12 recites the limitation "the aqueous hydrogen peroxide solution” on line 2, and “the volume” on line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the aqueous hydrogen peroxide solution” on lines 1-2, and “the volume” on lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the absence of hydrogen peroxide” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pH” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the molar ratio” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the microbubbles of ozone gas” on line 7, and “the pH” on line 11.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerfoot (U.S. 2008/0061006 A1) in view of Bircher et al. (U.S. 5,124,051) (hereinafter “Bircher”).


Regarding Claim 1:
Kerfoot teaches a method of making an oxidative treatment mixture in waste water (see paragraphs 6-7 and 15 – “newer reactive form of ozone which has become apparent as the bubble size moves from micron size to nano size diameters…capable of removing petroleum chain products and to treat sewage effluent…treat volatile organic compounds…found in drinking water, ground water, sewage, and chemical waste waters…”), the method comprising:
	a) generating microbubbles of ozone in water, the microbubbles absent of air, to produce ozonated water (see FIG. 1, diffuser 50) (see FIG. 1, first pump 22 for pumping a first fluid such as an ozone/air or oxygen enriched air mixture) (see FIG. 1, third pump 30 for pumping a third fluid such as water 32) (see paragraph 12 – “ozone generator, a controller, a metering gas generator/compressor, and a nano bubble solution generator”) (see paragraphs 33-36 – “multi-fluid diffuser 50 allows introduction of multiple, fluid streams, with any combination of fluids as liquids or gases…has three inlets…the first fluid stream is a gas such as an ozone/air mixture…the third is liquid such as water”); and
	c) causing division of the microbubbles of ozone absent of air into nanobubbles of ozone absent of air in the oxidatively treated waste water by pumping the oxidatively treated waste water through a high cavitation rate homogenizing device (mixer/stirrer) (see FIGS. 1, 7, 7A and 8, diffuser 130 including a stirring chamber 140 further including a stirrer 144) (see paragraphs 6, 8, 107 and 111 – “newer reactive form of ozone which has become apparent as the bubble size moves from micron size to nano size diameters…for producing nanobubble suspensions…the stirring action provided by the stirrer 140 produces a vortex above the stirrer 140 with cavitation of the liquid stream, producing nano size bubbles…As bubbles of ozone become smaller and smaller, from micron to nano size bubbles…”).
Although Kerfoot teaches a treatment system capable of treating sewage effluent and volatile organic compounds found in drinking water, ground water, sewage, and chemical waste waters (see paragraphs 6-7 and 15), Kerfoot does not explicitly teach injecting the ozonated water into waste water to produce oxidatively treated waste water.
Bircher teaches a process for treatment of contaminated waste water or ground water by injecting ozonated water to produce oxidatively treated waste water (see Bircher col. 2 lines 18-65 – “when aqueous waste or groundwater…is treated with ozone…waste is then treated with ozone which degrades both remaining TNT and the hydrolysis product or products”).
Kerfoot and Bircher are analogous inventions in the art of teaching a waste water treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oxidative treatment system and method of Kerfoot to include a step of injecting the ozonated water of Kerfoot into waste water to produce oxidatively treated waste water, as taught by Bircher, and then to further treat the now oxidatively treated waste water through a high cavitation rate homogenizing device (taught by Kerfoot), to cause division of the microbubbles of ozone into nanobubbles (see Bircher col. 2 lines 18-65 – “when aqueous waste or groundwater…is treated with ozone…waste is then treated with ozone which degrades both remaining TNT and the hydrolysis product or products”).

Regarding Claim 2:
The combination of Kerfoot in view of Bircher teaches the method of claim 1, wherein Kerfoot further teaches the high cavitation rate homogenizing device is a homogenizing mixer (see Kerfoot FIGS. 1, 7, 7A and 8, diffuser 130 including a stirring chamber 140 further including a stirrer 144) (see Kerfoot paragraphs 102 and 104-107 – “stirring chamber 140…a magnetic stirrer 144…the stirring action provided by the stirrer 140 produces a vortex above the stirrer 140 with cavitation of the liquid stream, producing nano size bubbles”).

Regarding Claim 3:
	The combination of Kerfoot in view of Bircher teaches the method of claim 1, wherein Kerfoot further teaches the high cavitation rate homogenizing device is comprised of rotors and stators moving in close proximity relative to each other and separated by the oxidatively treated waste water, and wherein the relative motion of the rotors and stators cause hydraulic cavitation in the oxidatively treated waste water at the rotors and stators, thereby causing hydraulic cavitative division of the microbubbles of ozone into nanobubbles of ozone (see Kerfoot FIGS. 1, 7, 7A and 8, diffuser 130 including a stirring chamber 140 further including a stirrer 144) (see Kerfoot paragraphs 102 and 104-107 – “stirring chamber 140…a magnetic stirrer 144…the stirring action provided by the stirrer 140 produces a vortex above the stirrer 140 with cavitation of the liquid stream, producing nano size bubbles”).

Regarding Claim 5:
The combination of Kerfoot in view of Bircher teaches the method of claim 1, wherein Kerfoot further teaches the nanobubbles are between 0.1 and 0.9 microns in diameter (see Kerfoot paragraphs 10 and 75 – “delivering ozone gas to a diffuser that emits bubbles having a diameter substantially less than 1 micron…the process involves generation of extremely fine microbubbles (sub-micron in diameter up to less than about 5 microns in diameter) that promote rapid gas/gas/water reactions with volatile organic compound”).

Regarding Claim 6:
The combination of Kerfoot in view of Bircher teaches the method of claim 1, wherein Kerfoot further teaches causing hydraulic cavitation within the high cavitation rate homogenizing device (see Kerfoot paragraphs 16, 58, 78 and 116 – “further enhances reactive radical production of hydroxyl and perhydroxyl species…for hydroxyl radical formation…the surface properties of the ball structure promote the formation of a reactive surface equivalent to hydroxyl radicals…known to produce hydroxyl radicals…”).

Regarding Claim 12:
The combination of Kerfoot in view of Bircher teaches the method of claim 16, wherein the ozonated water and the aqueous hydrogen peroxide solution are added to the volume of waste water simultaneously. 

Regarding Claim 13:
The combination of Kerfoot in view of Bircher teaches the method of claim 16, wherein the aqueous hydrogen peroxide solution is added to the volume of waste water subsequent to adding the ozonated water to the volume of waste water.

Regarding Claim 15:
The combination of Kerfoot in view of Bircher teaches the method of claim 1, wherein Kerfoot further teaches the nanobubbles of ozone absent of air are formed in the absence of hydrogen peroxide in the oxidatively treated waste water (see Kerfoot paragraphs 33-36 – “The laminar multi-fluid diffuser 50 allows introduction of multiple, fluid streams, with any combination of fluids as liquids or gases.  The laminar multi-fluid diffuser 50 has three inlets…the fluid streams can be the same materials or different…the first fluid stream is a gas such as an ozone/air mixture, the second is a liquid such as hydrogen peroxide…and the third is a liquid such as water…”) (Examiner’s note:  Examiner is broadly interpreting the three inlets are the ‘same’ materials such as introducing a gas and/or a water fluid stream, but not a hydrogen peroxide stream).

Regarding Claim 16:
The combination of Kerfoot in view of Bircher teaches the method of claim 1, wherein Kerfoot further teaches adding aqueous hydrogen peroxide to the oxidatively treated waste water (see Kerfoot paragraphs 33-36 – “The laminar multi-fluid diffuser 50 allows introduction of multiple, fluid streams, with any combination of fluids as liquids or gases.  The laminar multi-fluid diffuser 50 has three inlets…the fluid streams can be the same materials or different…the first fluid stream is a gas such as an ozone/air mixture, the second is a liquid such as hydrogen peroxide…and the third is a liquid such as water…”).

Regarding Claim 17:
The combination of Kerfoot in view of Bircher teaches the method of claim 16, wherein Bircher further teaches adjusting the pH of the oxidatively treated waste water to between 7.5 and 8.5 (see Bircher col. 3 lines 41-62 – “The pH of the waste water was adjusted and controlled by means of a pH controller which could meter in base or acid as required…waste water pH was adjusted to 8.0 by addition of sodium hydroxide…”).
Kerfoot and Bircher are analogous inventions in the art of teaching a waste water treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oxidative treatment system and method of Kerfoot to include a step of adjusting the pH of the oxidatively treated waste water to between 7.5 and 8.5, as taught by Bircher, in order to provide a safe treated water stream (see Bircher col. 3 lines 41-62 – “The pH of the waste water was adjusted and controlled by means of a pH controller which could meter in base or acid as required…waste water pH was adjusted to 8.0 by addition of sodium hydroxide…”).



Regarding Claim 18:
The combination of Kerfoot in view of Bircher teaches the method of claim 16, wherein Kerfoot further teaches pumping a corresponding flow of liquid to match a desired molar ratio of ozone to hydrogen peroxide (see Kerfoot paragraph 58 below).  Although Kerfoot does not explicitly teach a molar ratio between 2.4 and 7.3, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oxidative treatment system and method of Kerfoot, as modified by Bircher, to pump a corresponding flow of liquid to match a molar ratio of ozone to hydrogen peroxide between 2.4 and 7.3 (see Kerfoot paragraph 58 – “The main role of an oscillating liquid pump is to deliver a corresponding flow of liquid to match a desired molar ratio of ozone to hydrogen peroxide for hydroxyl radical formation…”). 

Regarding Claim 19:
Kerfoot teaches a method of making an oxidative treatment mixture in waste water (see paragraphs 6-7 and 15 – “newer reactive form of ozone which has become apparent as the bubble size moves from micron size to nano size diameters…capable of removing petroleum chain products and to treat sewage effluent…treat volatile organic compounds…found in drinking water, ground water, sewage, and chemical waste waters…”), the method comprising:
a) generating microbubbles of ozone absent of air in water to produce ozonated water (see FIG. 1, diffuser 50) (see FIG. 1, first pump 22 for pumping a first fluid such as an ozone/air or oxygen enriched air mixture) (see FIG. 1, third pump 30 for pumping a third fluid such as water 32) (see paragraph 12 – “ozone generator, a controller, a metering gas generator/compressor, and a nano bubble solution generator”) (see paragraphs 33-36 – “multi-fluid diffuser 50 allows introduction of multiple, fluid streams, with any combination of fluids as liquids or gases…has three inlets…the first fluid stream is a gas such as an ozone/air mixture…the third is liquid such as water”);
b) injecting the ozonated water into waste water to produce oxidatively treated waste water;
c) causing cavitative division of the microbubbles of ozone gas into nanobubbles of ozone in the oxidatively treated waste water (see FIGS. 1, 7, 7A and 8, diffuser 130 including a stirring chamber 140 further including a stirrer 144) (see paragraphs 6, 8, 107 and 111 – “newer reactive form of ozone which has become apparent as the bubble size moves from micron size to nano size diameters…for producing nanobubble suspensions…the stirring action provided by the stirrer 140 produces a vortex above the stirrer 140 with cavitation of the liquid stream, producing nano size bubbles…As bubbles of ozone become smaller and smaller, from micron to nano size bubbles…”); and
d) adding aqueous hydrogen peroxide to the oxidatively treated waste water (see Kerfoot paragraphs 33-36 – “The laminar multi-fluid diffuser 50 allows introduction of multiple, fluid streams, with any combination of fluids as liquids or gases.  The laminar multi-fluid diffuser 50 has three inlets…the fluid streams can be the same materials or different…the first fluid stream is a gas such as an ozone/air mixture, the second is a liquid such as hydrogen peroxide…and the third is a liquid such as water…”).
Although Kerfoot teaches a treatment system capable of treating sewage effluent and volatile organic compounds found in drinking water, ground water, sewage, and chemical waste waters (see paragraphs 6-7 and 15), Kerfoot does not explicitly teach injecting the ozonated water into waste water to produce oxidatively treated waste water and does not explicitly teach adjusting the pH of the oxidatively treated waste water to between 7.5 and 8.5.
Bircher teaches a process for treatment of contaminated waste water or ground water by injecting ozonated water to produce oxidatively treated waste water (see Bircher col. 2 lines 18-65 – “when aqueous waste or groundwater…is treated with ozone…waste is then treated with ozone which degrades both remaining TNT and the hydrolysis product or products”), and also teaches an example of adjusting the pH of a waste water to between 7.5 and 8.5 (see Bircher col. 3 lines 41-62 – “The pH of the waste water was adjusted and controlled by means of a pH controller which could meter in base or acid as required…waste water pH was adjusted to 8.0 by addition of sodium hydroxide…”).
Kerfoot and Bircher are analogous inventions in the art of teaching a waste water treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oxidative treatment system and method of Kerfoot to include a step of injecting the ozonated water of Kerfoot into waste water to produce oxidatively treated waste water and a step of adjusting the pH of the oxidatively treated waste water, as taught by Bircher, to cause division of the microbubbles of ozone into nanobubbles (see Bircher col. 2 lines 18-65 – “when aqueous waste or groundwater…is treated with ozone…waste is then treated with ozone which degrades both remaining TNT and the hydrolysis product or products”).

Other Reference Considered
Chiba (US 2005/0258094 A1) teaches a sewage treatment process including cavitation and mixers.

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Amended, independent claim 1 now recites “the microbubbles absent of air” on lines 4-5, “absent of air” on line 8, and “absent of air” on line 9, which is not explicitly supported or described in the original specification filed on 05/13/2020.  Applicant states/argues on pages 7-8 of the current Remarks section filed on 04/13/2022 specific paragraphs and FIGS for support; however, there is nothing substantive enough or explicitly written or illustrated to show support.  As a result, Applicant did not and does not have possession of the amended claim limitation “absent of air” at the time of filing; therefore, is new matter.  
Similar analysis applies to new, independent claim 19.
Additionally, amended, independent claim 1 includes the ‘comprising’ limitation; therefore, the claims are open-ended and are not restricted to only generating microbubbles of ozone in water.  Instead, the claims can include generating microbubbles of ozone and air and any other component in water, as long as microbubbles of ozone are being generated in water, thus reading on amended, independent claim 1.
Although Kerfoot teaches a treatment system capable of treating sewage effluent and volatile organic compounds found in drinking water, ground water, sewage, and chemical waste waters (see paragraphs 6-7 and 15), Kerfoot does not specifically teach injecting the ozonated water into waste water to produce oxidatively treated waste water.
Bircher teaches a process for treatment of contaminated waste water or ground water by injecting ozonated water to produce oxidatively treated waste water (see Bircher col. 2 lines 18-65 – “when aqueous waste or groundwater…is treated with ozone…waste is then treated with ozone which degrades both remaining TNT and the hydrolysis product or products”).
Kerfoot and Bircher are analogous inventions in the art of teaching a waste water treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oxidative treatment system and method of Kerfoot to include a step of injecting the ozonated water of Kerfoot into waste water to produce oxidatively treated waste water, as taught by Bircher, and then to further treat the now oxidatively treated waste water through a high cavitation rate homogenizing device (taught by Kerfoot), to cause division of the microbubbles of ozone into nanobubbles (see Bircher col. 2 lines 18-65 – “when aqueous waste or groundwater…is treated with ozone…waste is then treated with ozone which degrades both remaining TNT and the hydrolysis product or products”).
Similar analysis applies to new, independent claim 19.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773